In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-22-00311-CV

 REGINALD ANZ, Appellant                  §   On Appeal from County Court at Law
                                              No. 3

 V.                                       §   of Tarrant County (2020-005824-3)

                                          §   September 22, 2022

 DR. CHAD GLINES, Appellee                §   Memorandum Opinion by Chief
                                              Justice Sudderth

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By /s/ Bonnie Sudderth
                                        Chief Justice Bonnie Sudderth